Exhibit 99.1 e.l.f. Beauty, Inc. Announces Fourth Quarter and Full Year 2016 Results - Delivers 20% net sales growth in 2016 - - Provides guidance of 24% to 28% net sales growth in 2017 - OAKLAND, California; March 8, 2017 — e.l.f. Beauty, Inc. (NYSE: ELF), today announced results for the three- and twelve-month periods ended December 31, 2016. “We are pleased to report that e.l.f. grew net sales 20% and expanded gross margin by over 500 basis points in 2016,” stated Tarang Amin, Chairman and Chief Executive Officer. “This strong performance reflects progress executing our mission to make luxurious beauty accessible to all women. Our first to mass innovation and authentic brand appeals to some of the best consumers in cosmetics – young, diverse, make-up enthusiasts. With strength across leading national retailers and our direct business, we expect net sales growth in 2017 of 24% to 28%.”
